DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claim 9 have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn. 
Applicant’s arguments, see “Rejections under 35 U.S.C. § 112(b) or 35 U.S.C. § 112, second paragraph”, with respect to claims 9-23 have been fully considered and are persuasive.  The rejection of claims 9-23 has been withdrawn. 
Applicant’s arguments, see “Rejections under 35 U.S.C. § 103”, with respect to claims 17-23 have been fully considered and are persuasive.  The rejection of claims 17-23 has been withdrawn. 

Allowable Subject Matter
Claims 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: although the prior arts of record teaches each limitations of each independent claim individually, the prior arts of record, in single or combination (emphasis added), does not teach, suggest or provide rationale for the interconnected relationship among each limitation of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“CSI Collision Handling for CoMP” by Samsung discloses if a UE is configured with simultaneous CA and CoMP, collision between CSI reports with the same CSI process index and reporting types of the same priority in different CCs could occur. Such a collision could be handled by applying CC-index based priority like as Release 10 CA and for Release 10 CA, in case of collision between reporting types with the same priority, the CSI report of the CC with the lowest CC index is reported and CSI of all other CCs are dropped (section 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476